Case 1:19-cv-20073-CMA Document 101 Entered on FLSD Docket 04/01/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 1:19-cv-20073-ALTONAGA


  SHEHAN WIJESINHA, individually and
  on behalf of all others similarly situated,

         Plaintiff,

  v.

  BLUEGREEN VACATIONS UNLIMITED,
  INC.,
        Defendant.
  ______________________________________/

               DEFENDANT BLUEGREEN VACATIONS UNLIMITED, INC.’S
                NOTICE OF SUPPLEMENTAL AUTHORITY ON STANDING

         On July 11, 2019, this Court denied Plaintiff’s motion to Exclude the Expert Witness

  Testimony of Jan Kostyun in deciding Plaintiff’s Motion for Class Certification in the case

  brought under the Telephone Consumer Protection Act. DE 80. Among other things, this Court

  recognized that Kostyun opined: “all the calls at issue were placed with a TCN Manually

  Approved Calling System, equipment that does not have the capacity to produce telephone

  numbers to be called, using a random or sequential number generator, to store such numbers, or

  to dial such numbers.” DE 80 at 2.

         On July 15, 2019, this Court issued a stay here, ruling that if Defendant were right that it

  did not use an autodialer, “Plaintiff would lack standing, his individual claim would be subject to

  dismissal, and no class would be certified.” DE 81 at 5. In addition to the Eleventh Circuit and

  FCC Orders compelling that conclusion entered since the stay went into effect, see DE 93 (citing

  Glasser v. Hilton Grand Vacations Co., LLC, 948 F. 3d 1301 (11th Cir. 2020) and In re P2P
Case 1:19-cv-20073-CMA Document 101 Entered on FLSD Docket 04/01/2021 Page 2 of 4




  Alliance Petition for Clarification, GC Docket No. 02-278)), the United States Supreme Court

  has now so ruled.

         Today, the United States Supreme Court in Facebook, Inc. v. Duguid, Case No. 19-511,

  2021 WL 1215717 (Apr. 1, 2021), ruled that “Congress’ definition of an autodialer requires that

  in all cases, whether storing or producing numbers to be called, the equipment in question must

  use a random or sequential number generator,” and excludes equipment “which does not use

  such technology.” Id. at *5.

  Date: April 1, 2021                               Respectfully submitted,



                                                    By:
                                                    GRACE L. MEAD
                                                    Florida Bar No. 49896
                                                    gmead@stearnsweaver.com
                                                    ANDREA N. NATHAN
                                                    Florida Bar No. 16816
                                                    anathan@stearnsweaver.com
                                                    VERONICA L. DE ZAYAS
                                                    Florida Bar No. 91284
                                                    vdezayas@stearnsweaver.com
                                                    STEARNS WEAVER MILLER WEISSLER
                                                      ALHADEFF & SITTERSON, P.A.
                                                    Museum Tower, Suite 2200
                                                    150 West Flagler Street
                                                    Miami, Florida 33130
                                                    Telephone: 305-789-3200
                                                    Facsimile: 305-789-3395

                                                    Attorneys for Defendant




                                                2
Case 1:19-cv-20073-CMA Document 101 Entered on FLSD Docket 04/01/2021 Page 3 of 4




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 1st day of April, 2021, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record identified on the attached Service List

  via transmission of Notices of Electronic Filing generated by CM/ECF.




                                                   Grace L. Mead




                                                  3
Case 1:19-cv-20073-CMA Document 101 Entered on FLSD Docket 04/01/2021 Page 4 of 4




                                          SERVICE LIST

  Brian W. Toth, Esq.
  Email: btoth@gsgpa.com
  Freddy Funes, Esq.
  Email: ffunes@gsgpa.com
  GELBER SCHACHTER & GREENBERG, P.A.
  1221 Brickell Avenue, Suite 2010
  Miami, Florida 33131
  Telephone: 305.728.0950
  E-service: efilings@gsgpa.com


  Ignacio J. Hiraldo Esq.
  Email: ijhiraldo@ijhlaw.com
  IJH Law
  1200 Brickell Avenue, Suite 1950
  Miami, FL 33131
  Telephone: 786.496.4469


  Manuel S. Hiraldo, Esq.
  Email: mhiraldo@hiraldolaw.com
  HIRALDO P.A.
  401 E. Las Olas Boulevard, Suite 1400
  Ft. Lauderdale, FL 33301
  Telephone: 954.400.4713


  Michael Eisenband, Esq.
  Email: MEisenband@Eisenbandlaw.com
  EISENBAND LAW, P.A.
  515 E. Las Olas Boulevard, Suite 120
  Ft. Lauderdale, FL 33301
  Telephone: 954.533.4092


  Counsel for Plaintiffs




                                               4
